Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on December 12, 2020, the following has occurred: claim(s) 1, 6-11, and 13-20 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeran (U.S. Patent Pre-Grant Publication No. 2020/0335188) in view of Koh et al. (U.S. Patent Pre-Grant Publication No. 2019/0392926).
As per independent claim 1, Ozeran discloses a system for summarizing medical data, the system comprising: at least one electronic processor configured to receive medical data associated with a patient (See Paragraph [0173]: Data can be received from several sources including clinical trial data and patient data.), analyze the medical data to extract a medical 
While Ozeran teaches the system as described above, Ozeran may not explicitly teach store the medical concept and the plurality of additional attributes of the medical concept, and transmit the dynamic medical summary to a user device for display within a user interface displayed to a user via a display device of the user device.
Koh teaches a system for store the medical concept and the plurality of additional attributes of the medical concept (See Paragraph [0044]: At least some of the medical information relating to a patient may be automatically identified by the AI medical assistant system as suitable for storage in an electronic medical record for the patient and subsequently automatically stored in the electronic medical record.), and transmit the dynamic medical summary to a user device for display within a user interface displayed to a user 
As per claim 2, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran may not explicitly teach wherein the user interaction includes a selection of the second additional attribute included in the stored plurality of additional attributes of the medical concept.
Koh teaches a system wherein the user interaction includes a selection of the second additional attribute included in the stored plurality of additional attributes of the medical concept (See Paragraphs [007l]-[0075]: The process in the focus of the secondary summary proceeds based on the same stored medical information, which the Examiner is interpreting to encompass the claimed portion because the selection is made from the same stored content candidates.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Ozeran to include the user interaction includes a selection of the second additional attribute included in the stored plurality of additional attributes of the medical concept as taught by Koh. One of ordinary skill in the art before the effective filing date of the 
As per claim 3, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran may not explicitly teach wherein the medical concept and the plurality of additional attributes of the medical concept are extracted from the medical data using natural language processing.
Koh teaches a system wherein the medical concept and the plurality of additional attributes of the medical concept are extracted from the medical data using natural language processing (See Paragraphs [0063]-[0065]: NLP models can be utilized to map words such as a keyword in the user input to at least one predicted user intent, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Ozeran to include the medical concept and the plurality of additional attributes of the medical concept are extracted from the medical data using natural language processing as taught by Koh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ozeran with Koh with the motivation of improving searching databases (See Background of Koh in Paragraph [0002]).
As per claim 4, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran further teaches wherein the medical concept and the plurality of additional attributes of the medical concept are extracted from the medical data using one or more ontologies (See Paragraph [0267]: Patient data may be Electronic Medical Record (EMR)-extracted structured data and can include a set of text strings representing various clinical can include a set of text strings representing various clinical attributes may also include various ontological code systems.).
As per claim 5, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran further teaches wherein the medical data is aggregated from a plurality of medical sources (See Paragraph [0270]: A process is described to automatically initiate the evaluation of both partial and fully structured patient clinical records across multiple sources.).
As per claim 6, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran further teaches wherein the at least one electronic processor is further configured to identify a characteristic of the user and generate the dynamic medical summary based on the characteristic of the user (See Paragraph [0264]: The input data may be abstracted data that signifies a comprehensive, dynamic representation of a patient’s clinical attributes across multiple categories, which the Examiner is interpreting the dynamic representation to encompass the dynamic medical summary.).
As per claim 7, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran may not explicitly teach wherein the user interaction includes a selection of a body region and wherein the window of the dynamic medical summary after the user interaction includes medical data associated with the selected body region.
Koh teaches a system wherein the user interaction includes a selection of a body region and wherein the window of the dynamic medical summary after the user interaction includes medical data associated with the selected body region (See Paragraph [0065]: Based on the user’s input the one or more potential medical content can be identified based on a specific anatomical region of the body if that is the additional information that is supplied, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Ozeran to include the user interaction includes a selection of a body region and wherein the 
As per claim 8, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran may not explicitly teach wherein the user interaction includes a selection of a disease state and wherein the window of the dynamic medical summary after the user interaction includes medical data associated with the selected disease state 
Koh teaches a system wherein the user interaction includes a selection of a disease state and wherein the window of the dynamic medical summary after the user interaction includes medical data associated with the selected disease state (See Paragraphs [0085]-[0086]: The user can interact with the system by selecting a certain disease, which then can determine suitable medical content, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Ozeran to include the user interaction includes a selection of a disease state and wherein the window of the dynamic medical summary after the user interaction includes medical data associated with the selected disease state as taught by Koh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ozeran with Koh with the motivation of improving searching databases (See Background of Koh in Paragraph [0002]).
As per claim 9, Ozeran/Koh discloses the system of claim 1 as described above. Ozeran may not explicitly teach wherein the user interaction includes a selection of a criticality level and 
Koh teaches a system wherein the user interaction includes a selection of a criticality level and wherein the window of the dynamic medical summary after the user interaction includes medical data associated with the selected criticality level (See Paragraph [0088]: User may interact with the system to identify risk level of drug interaction, which the Examiner is interpreting the risk level of drug interactions to encompass a criticality level.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Ozeran to include the user interaction includes a selection of a criticality level and wherein the window of the dynamic medical summary after the user interaction includes medical data associated with the selected criticality level as taught by Koh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ozeran with Koh with the motivation of improving searching databases (See Background of Koh in Paragraph [0002]).
As per claim 10, Ozeran/Koh discloses the system of claims 1 and 9 as described above. Ozeran further teaches wherein the medical data associated with the selected criticality level is highlighted in the second medical summary (See Paragraph [0178]: A GUI can include intuitive menu options, selectable features, color and/or highlighting to indicate relative importance of data, and sliding scale timelines for the viewing of disorder progression.).
As per independent claim 11, Ozeran discloses a method for summarizing medical data, the method comprising: receiving medical data associated with a patient (See Paragraph [0173]: Data can be received from several sources including clinical trial data and patient data.); analyzing, with an electronic processor, the medical data to extract a medical concept and a 
While Ozeran teaches the method as described above, Ozeran may not explicitly teach storing the medical concept and the plurality of additional attributes of the medical concept; and transmitting, with the electronic processor, the first dynamic medical summary to a user device for display within a user interface displayed to a user via a display device of the user device.
Koh teaches a method for storing the medical concept and the plurality of additional attributes of the medical concept (See Paragraph [0044]: At least some of the medical information relating to a patient may be automatically identified by the AI medical assistant system as suitable for storage in an electronic medical record for the patient and subsequently automatically stored in the electronic medical record.); and transmitting, with 
As per claim 12, Ozeran/Koh discloses the method of claim 11 as described above. Ozeran may not explicitly teach wherein analyzing the medical data to extract the medical concept and the plurality of additional attributes of the medical concept includes analyzing the medical data with a model developed using machine learning.
Koh teaches a method wherein analyzing the medical data to extract the medical concept and the plurality of additional attributes of the medical concept includes analyzing the medical data with a model developed using machine learning (See Paragraphs [0063]-[0065]: NLP models or another trained suitable machine learning model can be utilized to map words such as keyword in the user input to at least one predicted user intent, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ozeran to include the user interaction includes a selection of the second additional attribute included in the 
As per claim 13, Ozeran/Koh discloses the method of claim 11 as described above. Ozeran may not explicitly teach wherein receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a hedging level and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected hedging level.
Koh teaches a method wherein receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a hedging level and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected hedging level (See Paragraph [0065]: The relevance score characterizes the relevance of the predicted user intent and the relevance score ranks the content candidates based on their relevance to the identified word or phrase which relies on weighting factors for each word or phrase, which the Examiner is interpreting the relevance score and weighting factors to encompass a selected hedging level.). 
As per claim 14, Ozeran/Koh discloses the method of claim 11 as described above. Ozeran may not explicitly teach wherein receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a type of finding, the type of finding including at least one selected from a group consisting of a pertinent negative finding, an incidental finding, a critical finding, and a primary finding, and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected type of finding.
Koh teaches a method wherein receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a type of finding, the type of finding including at least one selected from a group consisting of a pertinent negative finding, an incidental finding, a critical finding, and a primary finding, and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected type of finding (See Paragraph [0087]: The secondary option text response that, if selected, can result in the AI medical assistant providing information regarding any adverse reactions associated with the drug, and the back-and-forth interaction between the user and AI medical assistant may enable the user to obtain medical information as desired, which the Examiner is interpreting the adverse reaction to encompass a pertinent negative finding or a critical finding.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ozeran to include receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a type of finding, the type of finding including at least one selected from a group consisting of a pertinent negative finding, an incidental finding, a critical finding, and a primary finding, and wherein updating the window of the dynamic medical 
As per claim 15, Ozeran/Koh discloses the method of claim 11 as described above. Ozeran may not explicitly teach wherein generating the dynamic medical summary associated with the patient includes generating a default medical summary based on default settings, updating the window of the dynamic medical summary associated with the patient includes updating an adjusted medical summary based on the user interaction.
Koh teaches a method wherein generating the dynamic medical summary associated with the patient includes generating a default medical summary based on default settings (See Paragraph [0068]: The generated response may include only a selected portion of the medical content, which the Examiner is interpreting to encompass generating a default medical summary based on default settings.), updating the window of the dynamic medical summary associated with the patient includes updating an adjusted medical summary based on the user interaction (See Paragraphs [0071]­ [0075]: Based on the updated user feedback the process can be redone and different medical content can be identified based on differing weighting, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ozeran to include generating the dynamic medical summary associated with the patient includes generating a default medical summary based on default settings, updating the window of the dynamic medical summary associated with the patient includes updating an adjusted medical 
As per independent claim 16, Ozeran discloses a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: receiving medical data associated with a patient (See Paragraph [0173]: Data can be received from several sources including clinical trial data and patient data.); analyzing, with an electronic processor, the medical data to extract a medical concept and a plurality of additional attributes of the medical concept; analyzing, with an electronic processor, the medical data to extract a medical concept and a plurality of additional attributes of the medical concept (See Paragraphs [0175]-[0176]: Analytics module can be used to analyze data from a database and individual patient data, the analytics module can use available data to indicate a diagnosis, predict progression, predict treatment outcomes, and/or suggest an optimized treatment based on the specific disease state of each patient.); generating, with the electronic processor, a dynamic medical summary associated with the patient by accessing the stored medical concept and the stored plurality of additional attributes of the medical concept, the dynamic medical summary including a window for displaying the stored medical concept and at least a first additional attribute included in the stored plurality of additional attributes of the medical concept and further including a selection mechanism (See Paragraph [0184]: A data abstractor can use a GUI to enter patient health data, provides a split view with a first panel configured to accept input data from a user and a second panel configured to display raw documents corresponding to a patient, and the first panel is selectable by the user, 
While Ozeran discloses the computer-readable medium as described above, Ozeran may not explicitly teach storing, with the electronic processor, the medical concept and the plurality of additional attributes of the medical concept; and transmitting, with the electronic processor, the dynamic medical summary to a user device for display within a user interface displayed to a user via a display device of the user device.
Koh teaches a computer-readable medium of storing, with the electronic processor, the medical concept and the plurality of additional attributes of the medical concept (See Paragraph [0044]: At least some of the medical information relating to a patient may be automatically identified by the AI medical assistant system as suitable for storage in an electronic medical record for the patient and subsequently automatically stored in the electronic medical record.); and transmitting, with the electronic processor, the dynamic medical summary to a user device for display within a user interface displayed to a user via a display device of the user device (See Paragraphs [0069]-[0070]: The generated response can be presented with the candidate options, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ozeran to include storing, with the electronic processor, the medical concept and the plurality of additional attributes of the medical concept; and transmitting, with the electronic processor, the dynamic medical summary to a user device for display within a user interface displayed to a user via a display device of the user device
As per claim 17, Ozeran/Koh discloses the computer-readable medium of claim 16 as described above. Ozeran may not explicitly teach wherein the set of functions further comprises receiving a second user interaction with the updated window of the dynamic medical summary; updating the updated window of the dynamic medical summary associated with the patient based on the second user interaction with the updated window of the dynamic medical summary by accessing the stored medical concept and the stored plurality of additional attributes of the medical concept.
Koh teaches a computer-readable medium wherein the set of functions further comprises receiving a second user interaction with the updated window of the dynamic medical summary (See Paragraphs [0071]-[0075]: The user can give feedback that can then update the NLP model based on the user feedback to update and output a secondary response.); updating the updated window of the dynamic medical summary associated with the patient based on the second user interaction with the updated window of the dynamic medical summary by accessing the stored medical concept and the stored plurality of additional attributes of the medical concept (See Paragraphs [0071]-[0075]: Based on the updated user feedback the process can be redone and different medical content can be identified based on differing weighting, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ozeran to include the set of functions further comprises receiving a second user interaction with the updated window of the dynamic medical summary; updating the updated window of the dynamic medical summary associated with the patient based on the second user interaction with the updated window of the dynamic medical summary by accessing the stored medical concept and the stored plurality of additional attributes of the medical concept as taught 
As per claim 18, Ozeran/Koh discloses the computer-readable medium of claim 16 as described above. Ozeran may not explicitly teach wherein receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a confidence level and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected confidence level.
 Koh teaches a computer-readable medium wherein receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a confidence level and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected confidence level (See Paragraphs [0069]: The content candidate with the highest relevance score may be selected as the most suitable content to provide to the user only if a confidence score (Confidence score is may be based on a statistical characteristic of the distribution of relevance scores among the content candidates.) sufficiently above a predetermined threshold, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ozeran to include receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a confidence level and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected confidence level 
As per claim 19, Ozeran/Koh discloses the computer-readable medium of claim 16 as described above. Ozeran may not explicitly teach wherein receiving the user interaction with the dynamic medical summary includes receiving a selection of a veracity level associated with a medical source and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected veracity level associated with the medical source.
Koh teaches a computer-readable medium wherein receiving the user interaction with the dynamic medical summary includes receiving a selection of a veracity level associated with a medical source and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected veracity level associated with the medical source (See Paragraph [0068]: Relevance scores are given to each content candidate and a certain level/threshold can be determined for use in the generation of a secondary response, which the Examiner is interpreting the relevance scores to encompass veracity level because veracity is focused on accuracy of the sources, which in the teachings of Koh the most relevant medical content may be quoted directly from the medical source.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ozeran to include receiving the user interaction with the dynamic medical summary includes receiving a selection of a veracity level associated with a medical source and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical 
As per claim 20, Ozeran/Koh discloses the computer-readable medium of claim 16 as described above. Ozeran may not explicitly teach wherein receiving the user interaction with the dynamic medical summary includes receiving a selection of a non-hierarchical relationship and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary based on the selected non-hierarchical relationship.
Koh teaches a computer-readable medium wherein receiving the user interaction with the dynamic medical summary includes receiving a selection of a non-hierarchical relationship and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary based on the selected non-hierarchical relationship (See Paragraph [0065]: Diagnostic and/or treatment content can be given a higher relevance score than other kinds of medical content based on the user input, which the Examiner is interpreting a diagnostic and/or treatment content to encompass a selection of a non-hierarchical relationship.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ozeran to include receiving the user interaction with the dynamic medical summary includes receiving a selection of a non-hierarchical relationship and wherein updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary based on the selected non-hierarchical relationship as taught by Koh. One of ordinary skill in the art before the effective .

Response to Arguments
In the Remarks filed on December 22, 2020, the Applicant argues that the newly amended claims overcome the 35 U.S.C. 112(b) rejection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly amended claims overcome the 35 U.S.C. 112(b) rejection(s) and 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Koh and Schulte do not teach generating a dynamic medical summary associated with a patient based on the stored medical concept and at least a first additional attribute extracted from medical data associated with the patient; and (2) Koh does not disclose a suitable equivalent for “user interaction” and that the feedback is for updating the NLP system and that the “redo” and “regenerate” a new output is not equivalent to updating  window of a previously-generated medical summary and Koh does not teach “Receive a user interaction with the window of the dynamic medical summary…of the medical concept”, and “update, in response to receiving the user interaction…before receiving the user interaction.”.
In response to Argument (1), the Examiner agrees with the Applicant. The Examiner has supplemented Ozeran (U.S. Patent Pre-Grant Publication No. 2020/0335188) to cure the deficiencies of Koh. Ozeran teaches a data abstractor that can ingest clinical records from various sources and convert that data to be normalized to ensure efficient analysis, searching, and summary of health data (See Paragraph [0181]). Ozeran teaches a system that is able to be interacted with by a user to update queries and report updated results based on the user’s differing queries. The claims are rejected as described above. The 35 U.S.C. 103 rejections stand.
In response to Argument (2), the Examiner agrees with the Applicant. The Examiner has supplemented Ozeran (U.S. Patent Pre-Grant Publication No. 2020/0335188) to cure the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forsberg et al. (U.S. Patent Pre-Grant Publication No. 2019/0287665), describes a medical summary interface view generation system that can emphasize and/or de-emphasize certain items in a view of a medical report, Wolf et al. (U.S. Patent Publication No. 10,729,502), describes systems and methods for generating surgical summary footage and presenting to the user upon request to the user of the second group, and Hsu et al. (“A Case-Based Retrieval System Using Natural Language Processing and Population-Based Visualization”), describes an extraction tool to identify concepts from clinical reports, a disease model to capture necessary context for interpreting extracted concepts, and facilitation for interpretation of the results.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626